Securities Act Registration No. 002-73468 Investment Company Act Registration No. 811-03235 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JANUARY 29, 2010 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933S Pre-Effective Amendment No.£ Post-Effective Amendment No. 31S and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940S Amendment No. 32S (Check appropriate box or boxes.) FMI COMMON STOCK FUND, INC. (Exact Name of Registrant as Specified in Charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414) 226-4555 (Registrant’s Telephone Number, including Area Code) Copy to: Ted D. Kellner Richard L. Teigen 100 East Wisconsin Avenue, Suite 2200 Foley & Lardner LLP Milwaukee, Wisconsin 53202 777 East Wisconsin Avenue (Name and Address of Agent for Service) Milwaukee, Wisconsin 53202 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): £immediately upon filing pursuant to paragraph (b) Ton
